Citation Nr: 1540100	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  11-04 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for hearing loss.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to July 1972, from August 1983 to March 1988, from August 1990 to March 1991, and from March 1996 to August 2007.  He also had other periods of service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, granted the Veteran's claim of service connection for bilateral hearing loss and assigned an initial noncompensable rating, effective September 1, 2007. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in August 2012.  A transcript of that hearing is of record. 

The Board previously considered this matter in March 2014, September 2014, and March 2015, on which occasions it was remanded for additional development.  

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

The evidence does not show that the Veteran has a compensable level of hearing loss.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met for.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85-4.86, Diagnostic Code (DC) 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In August 2008, prior to adjudication of his claims, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA.  The letter explained how ratings and effective dates would be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, available medical records have been obtained and considered.  The evidence of record includes a September 2008 audiogram conducted by private provider.  This audiogram does not contain both puretone threshold average and Maryland CNC test results.  Moreover, the audiogram recordings are virtually illegible.  As stated above, the Board remanded this case on several prior occasions.  All remands were directed at trying to obtain clarification from the private provider who conducted the September 2008 audiogram.  In the most recent (March 2015) remand, the Board instructed the AOJ to send the Veteran a letter explaining that the September 2008 report as to the puretone threshold readings was not readable, asking him to complete an authorization and consent form for the September 2008 private provider, and allowing him the opportunity to submit more recent audiometric testing.  In April 2015, such letter was sent to the Veteran.  Since then, VA has not received a completed authorization and consent form or any new evidence from the Veteran or his treating provider.  As such, the Board finds that VA has satisfied its duty to assist in obtaining records under these circumstances.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development).  

VA provided examinations to determine the severity of the Veteran's hearing loss in May 2009 and April 2014. There is no indication or assertion that these were inadequate.  Rather, they provided precise recordings of the Veteran's puretone thresholds and speech discrimination scores.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication. 

Additionally, the August 2012 Board hearing focused on the elements necessary to substantiate the claims on appeal.  The undersigned asked questions to obtain pertinent evidence, and the Veteran and his representative demonstrated actual knowledge of the required elements for an increased rating.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  No prejudice has been alleged due to any possible notice defects.  To the extent that the Veterans Law Judge did not explain the bases of the prior determinations, or suggest the submission of evidence that may have been overlooked, no prejudice is shown.  Rather, the Veteran has had ample opportunity to participate in the adjudication by submitting pertinent evidence and making pertinent arguments.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  VA has also substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Disability ratings for hearing loss are assigned based on the results of controlled speech discrimination tests combined with the results of pure tone audiometry tests.  See 38 C.F.R. §§ 4.85-4 .87.  An examination for VA rating purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test, specifically, the Maryland CNC test, and a puretone audiometry test.  38 C.F.R. § 4.85(a).  Further, disability ratings for hearing impairment are assigned through a structured formula, i.e., a mechanical application of the rating schedule to numeric designations that are assigned after audiometric evaluations have been rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Board first notes that the Veteran does not have an exceptional pattern of hearing impairment, as defined by 38 C.F.R. § 4.86.  All applicable tests include valid pure tone and speech discrimination scores.  As such, Table VI applies.  See 38 C.F.R. §§ 4.85 and 4.86.

First, a Roman numeral designation of I through XI is assigned for the level of hearing impairment in each ear.  Table VI is used to determine a Roman numeral designation based on a combination of the speech discrimination percentage and the average pure tone threshold, or the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  After a Roman numeral designation has been assigned for each ear, Table VII is used to determine the compensation rate by combining such designations for hearing impairment in both ears.  38 C.F.R. § 4.85.

The evidence does not show that the Veteran has a compensable level of hearing loss.  The May 2009 VA examination shows right ear puretone threshold average as 46.25 decibels with 92 percent speech recognition and left ear puretone threshold average as 21.25 decibels with 98 percent speech recognition.  The April 2014 examination recorded puretone threshold averages of 48 decibels in the right ear and 16 decibels in the left ear, 92 percent speech recognition in the right ear, and 100 percent speech recognition in the left ear.  

Private treatment dated in September 2008 notes sensorineural hearing loss, more severe in the right ear.  This treatment cannot be used for rating purposes because it does not include both puretone threshold average and Maryland CNC test results.  See 38 C.F.R. § 4.85(a).  An audiogram from that treatment is of record.  However, it is virtually unreadable and, as stated above, VA has extinguished efforts to obtain clarification from the treating provider.  Nevertheless, the Board notes that the audiogram appears to be consistent with the April 2014 VA examination.

The April 2014 VA examination shows the most severe hearing loss for the right ear and is appropriate for this analysis.  The right ear 48 decibel average and 92 percent speech recognition combine for a Roman numeral I in Table VI.  See 38 C.F.R. § 4.85.  The May 2009 VA examination shows the most severe hearing for the left ear and is also appropriate for this analysis.  The left ear 21.25 decibel average and 98 percent speech recognition combine for a Roman numeral I in Table VI.  See id.  Two roman numerals I combine for a zero, or non-compensable, rating in Table VII.  See id.  As such, the Veteran's hearing loss does not meet the requirements for a compensable rating for the appeal period.  See id. 

The Board has considered the Veteran's statements that it is difficult for him to watch TV, he needs people to repeat themselves, and he mixes up words in conversations.  See August 2012 Board hearing transcript.  He is competent to report these symptoms, and the Board also finds him credible as the statements on this point are detailed and consistent.  See Jandreau, 492 F.3d at 1377. Nevertheless, VA's rating of hearing impairment is based on specific measurements that must be gathered by a state-licensed audiologist using specific tests, as discussed above.  As such, the medical evidence and test results are more probative and outweigh the lay subjective reports of a more severe degree of disability, because they directly address the rating criteria for the Veteran's hearing loss.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

A claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In sum, the preponderance of the evidence is against a compensable rating for the Veteran's service-connected hearing loss.  Therefore, reasonable doubt does not arise, and the claim must be denied in this respect.  38 C.F.R. § 4.3.


ORDER

A compensable rating for hearing loss is denied.



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


